Citation Nr: 0635147	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  06-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sacramento, 
California



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
surgery and medical services the veteran received at the 
Enloe Medical Center (EMC) in Chico, California on May 5, 
2005.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


 INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1942 to January 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 10, 
2005 decision of the Sacramento VA Medical Center (VAMC) of 
the Department of Veterans Affairs (VA).  


FINDINGS OF FACT


1.  The treatment the veteran received at EMC on May 5, 2005 
was not pre-authorized by VA.

2.  The treatment was not rendered in a medical emergency 
such that delay would have been hazardous to life or health 
or for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health.  

3.  It is not shown that VA facilities were not feasibly 
available to provide the treatment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for the 
expenses the veteran incurred at EMC in Chico, California on 
May 5, 2005.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 17.52, 17.120, 17.1000-
17.1002 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).    

II.  Factual Background

A May 4, 2005 VA nurse's progress note shows that the veteran 
was referred to the Redding VAMC Fee-Basis Specialty 
Supervisor regarding the need for pre-authorization of a 
surgery procedure.  He was receiving community medical care 
via a fee-basis card.  He was receiving care from a private 
urologist, Dr. S, and that physician had given him a 
diagnosis of benign prostatic hyperplasia and obstructive 
uropathy with renal failure.  The veteran had a Foley 
catheter implaced on February 23rd, which was still in place, 
and Dr. S requested from VA surgery pre-authorization for 
Greenlight Photoselective Vaporization of the Prostate (PVP).  
The procedure had been scheduled for the following day, May 
5th.  

A May 4, 2005 report of history and physical at EMC shows a 
diagnostic impression of benign prostatic hypertrophy and 
obstructive uropathy.  It was noted that the veteran was 84 
years old and had been followed intermittently for benign 
prostatic hypertrophy and elevated prostate specific antigen 
(PSA).  He had been seen in February 2005 after a two year 
hiatus and complained of urinary incontinence both during the 
day and at night, when asleep.  A blood panel showed anemia 
and a creatine level of 3.4.  The veteran was found to have 
urinary retention and was catheterized.  He remained on the 
catheter and his renal function and anemia slowly improved to 
a creatine level of 1.7 and hematocrit of 35.  The veteran 
was aware that he would require treatment to resume normal 
voiding.  All treatment options were discussed, and he 
selected green light PVP.  

Review of systems on May 5 showed that the veteran generally 
felt well, with stable weight and appetite.  He denied 
visual, swallowing, or hearing deficit, chest pain, cough, 
shortness of breath or palpitations.  He did not have 
abdominal pain, bowel complaints or melena, and had no aches 
or pain or bruising or bleeding, but did have some bipedal 
edema.  Physical examination found him in no distress.

A May 5, 2005 surgical note from Dr. S from EMC shows that 
the veteran received greenlight PVP and transurethral 
resection of a bladder tumor.  

The May 10, 2005 VA decision denied the veteran's claim for 
reimbursement for inpatient care at EMC, finding that it was 
non-emergent and that VA facilities were available.    

An October 2005 bill from EMC for the May 5th procedure 
contains a comment, indicating that there were no Emergency 
Room charges as the procedure was elective per the veteran's 
registration.  The total charges amounted to $10, 620.92.  

In his November 2005 notice of disagreement, the veteran 
alleged that he was too sick to travel to a VA hospital when 
he underwent the May 5th procedures at EMC.  He could not 
urinate as he had a urinary tract infection and possible 
kidney failure.  He alleged that EMC had talked to Ms. B, 
supervisor at the Redding VAMC and informed her that the 
veteran was in danger of permanent kidney damage.  

A photocopy of a May 3, 2005 check for $2000 from the veteran 
to Dr. S and a receipt show that the veteran paid Dr. S $2000 
for the May 5th surgery.

In his December 2005 Form 9 the veteran indicated that being 
mentally and physically sick he believed that he met the 
criteria for approval of his claim.  A  VA facility was not 
reasonably available to him as Mather Hospital was 104 miles 
from Chico and he had no idea where it was.  He stated that 
he was catheterized with kidney failure and that the surgery 
was on an emergency basis at the emergency department of EMC.  
He had been receiving fee basis care from his doctor since 
1993, and VA had always paid for such care up until his 
surgery on May 5, 2005.  

The veteran's claims file reflects that he has established 
service connection for psychotymic disorder and depressive 
disorder, rated 100 percent disabling.  

III.  Law and Regulations

In claims seeking VA payment or reimbursement of medical 
expenses incurred as a result of treatment at a private 
facility (and private transport), there are various theories 
of entitlement to be addressed: (1) Whether the services for 
which payment is sought were authorized by VA, see 38 
U.S.C.A. § 1703(a); (2) whether the claimant is entitled to 
payment or reimbursement for services not previously 
authorized under 38 U.S.C.A. § 1728(a) or (3) whether the 
claimant is entitled to payment or reimbursement for services 
not previously authorized under 38 U.S.C.A. § 1725.  See 
also, Hennessey v. Brown, 7 Vet. App. 143 (1994).

When VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care of services required, VA may 
contract with non-VA facilities for care in accordance with 
provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.

For contract hospital care or medical services under 
38 U.S.C.A. § 1703, the treatment of a veteran must be for a 
service-connected disability, a disability for which the 
veteran was discharged or released from active service, or a 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or medical 
services for the treatment of any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more, who has been furnished VA care under Corps Medical 
Services to complete treatment incident to such care or 
services, or a veteran of the Mexican border period or of 
World War I.  38 U.S.C.A. § 1703.

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 38 
C.F.R. § 17.120.   All three of these statutory requirements 
must be met before payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

IV.  Analysis

38 U.S.C.A. § 1703 (Whether the services the veteran received 
from EMC on      May 5, 2005 were pursuant to contract, pre-
authorized by VA.)  

The veteran contends that since VA had been paying for his 
care from his private physician via a fee basis card, it 
should also pay for the surgery and care he received at EMC.  
He argues that the nearest VA facility was not reasonably 
available to him as the Mather Hospital was 104 miles away.  
There is no evidence that the Fee Basis Card provided 
authorization for inpatient care and surgery.  To the 
contrary, a May 4, 2005 VA nurse's progress note indicating 
that the veteran was referred to the Redding VAMC fee basis 
supervisor regarding pre-authorization for surgery at EMC 
reflects that the Fee Basis card did not encompass 
authorization for the inpatient care and surgery at EMC.  
Consequently, if the veteran had not been previously aware of 
the fact (or was uncertain regarding the matter) that pre-
authorization was necessary for inpatient care and surgery, 
the referral to the fee basis supervisor at Redding (prior to 
surgery/care in question) put him on notice that pre-
authorization was necessary. 

Since the veteran has service connected disability rated 
totally disabling, he could potentially be entitled to 
receive contracted or individually authorized private 
inpatient care.  See 38 C.F.R. § 17.52, supra.  However, 
38 C.F.R. § 17.52 gives VA discretion to determine whether to 
engage in such contracting or individual authorization.  In 
the instant case, while the veteran had a fee basis card 
authorizing private physician's medical care (due to 
geographic inaccessibility to such care from VA) , VA had not 
contracted with EMC, or provided individual pre-authorization 
for the veteran to receive inpatient care (including 
surgery).  Simply stated, because the surgery and care 
provided at EMC were not pre-authorized by VA, reimbursement 
under 38 U.S.C.A. § 1703(a) is not warranted.  

Payment or reimbursement under 38 U.S.C.A. § 1728

Although the veteran has a total disability rating for his 
psychiatric condition and thus could potentially be eligible 
for reimbursement of emergency medical treatment under 38 
U.S.C.A. § 1728(a) (see 38 C.F.R. § 17.120), the record does 
not show that his surgery and subsequent follow-up care at 
EMC was rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  Id.  In 
particular, EMC history and physical prior to surgery 
essentially show that the veteran "elected" to have the 
surgery after being advised that he would need treatment to 
resume normal (i.e., non-catheter) voiding, and after going 
over all the treatment options.  This notation is consistent 
with the October 2005 bill from EMC indicating that there 
were no emergency room charges as the surgery was elective 
per the veteran's registration.  The May 4th history and 
physical also showed that earlier, in February 2005, the 
veteran's condition had been more acute as he suffered from 
urinary retention and anemia with a creatine level of 3.4, 
but that after he was catheterized his condition improved as 
evidenced by a lower creatine level of 1.7 and hematocrit of 
35.  Additionally, a review of systems showed that the 
veteran generally felt well, with stable weight and appetite 
and was generally without pain or other systemic complaints, 
aside from the need for treatment to resume normal voiding.  
In short, the evidence reasonably establishes that the 
earlier catheterization had left the veteran in reasonably 
stable condition, at which point he elected surgical 
treatment to correct his inability to void without a catheter 
and that delaying this surgical procedure (at least until 
available at a VA facility) would not have been hazardous to 
life or health.

Since reimbursement under 38 U.S.C.A. § 1728 and the 
accompanying regulations requires the veteran to meet all the 
pertinent statutory and regulatory criteria, the above 
finding inevitably leads to a denial of the veteran's claim 
and the analysis under Section 1728 need not proceed any 
further.  However, it is noteworthy that the evidence of 
record also does not show that VA facilities were not 
feasibly available to provide the treatment in question.  
While the veteran was catheterized and the nearest VA 
hospital (i.e. the Mather VAMC) was approximately 100 miles 
away, it is not shown that transportation for non-emergent 
surgical intervention could not have been arranged.  
Payment or reimbursement under 38 U.S.C.A. § 1725

Considering the provisions of 38 U.S.C.A. § 1725, it is not 
shown that the EMC treatment was for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Again, the EMC 
history and physical show that the catheterization in 
February 2005 improved the veteran's prior, more acute 
condition by lowering his creatine level and improving his 
anemia.  In May 2005 the veteran was advised that he would 
need treatment to resume normal (non-catheter) voiding, and 
he elected to have surgery.   He was not advised that the 
condition was emergent and required immediate surgery or 
other treatment intervention in order to avoid hazard to life 
or health; he was simply instructed that he would need 
treatment to resume normal voiding.  Furthermore, as shown by 
the October 2005 hospital bill, the veteran was not admitted 
for surgery and inpatient care via the emergency room; 
instead his hospital registration showed that he was admitted 
on an elective basis.  In summary, his prior catheterization 
had helped stabilize the prior, more acute, condition, and he 
was not in acute distress or in emergent circumstances when 
he presented for the surgery, but rather had "elected" 
surgery after being advised of all the treatment options.  
Consequently, the Board finds that a prudent layperson would 
not have reasonably expected that delay in seeking the 
surgical intervention at EMS (at least until transport to the 
VA could be arranged) would have been hazardous to the 
veteran's life or health.

Since establishing entitlement to reimbursement under 
38 U.S.C.A. § 1725 and the accompanying regulations requires 
a veteran to meet all the pertinent statutory and regulatory 
criteria, the finding above mandates a denial of the 
veteran's claim, and further analysis is not necessary.  
However, since the criteria for feasible availability of VA 
facilities under sections 1725 and 1728 are essentially 
identical, it is noteworthy that the evidence also does not 
show that VA facilities were not feasibly available (under 
the Section 1725 criteria). (See discussion of feasible 
availability in discussion of Section 1728 entitlement, 
supra.)

In summary, given that the veteran's surgery and follow-up 
care at EMC on May 5, 2005 were not pre-authorized by VA and 
were not provided on an emergent basis, and as it is not 
shown that VA facilities were not feasibly available, the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.         


ORDER

Entitlement to payment or reimbursement of the cost of 
surgery and medical services the veteran received from EMC on 
May 5, 2005 is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


